Citation Nr: 1038596	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  10-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a lumbar spine disability.   

2.  Whether new and material evidence has been received to reopen 
a service connection claim for a cervical spine disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 
1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In September 2010, the Veteran was afforded a hearing before Lana 
Jeng, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

As a preliminary matter, during his hearing, held in September 
2010, the Veteran's representative asserted that there was clear 
and unmistakable error (CUE) in a 1982 Board decision which 
denied service connection for a lumbar spine disability.  Under 
38 U.S.C.A. § 7111 (West 2002) a moving party may challenge a 
decision of the Board on the grounds of CUE.  To establish a 
valid CUE claim, a movant must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  However, the law is clear that 
the moving party must assert more than a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2010); see also Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
In this case, the Veteran's representative made only vague 
allegations that the Board's 1982 decision was decided 
incorrectly based on the facts.  Therefore, a review of the 
transcript shows that a valid CUE claim has not been raised.  Id.  
The Board further notes that as the claim for a lumbar spine 
disability is being reopened, the claim will be considered on a 
de novo basis without regard to the finality or disposition of 
any of the previous decisions pertaining to the matter.  
Accordingly, the Board will proceed.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2006, the RO 
denied the Veteran's claim for service connection for a cervical 
spine disability, and denied his claim that new and material 
evidence had been presented to reopen a claim for service 
connection for a lumbar spine disability.  

2.  The evidence received since the RO's December 2006 decision 
denying the Veteran's claim for service connection for a cervical 
spine disability, and that new and material evidence had been 
presented to reopen a claim for service connection for a lumbar 
spine disability, which was not previously of record, and which 
is not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claims.  

3.  The Veteran does not have a lumbar spine disability as the 
result of disease or injury that occurred during his active 
military service.  

4.  The Veteran does not have a cervical spine disability, as the 
result of disease or injury that occurred during his active 
military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
December 2006 decision denying the Veteran's claim for service 
connection for a cervical spine disability, and his claim that 
new and material evidence had been presented to reopen a claim 
for service connection for a lumbar spine disability; the claims 
for a cervical spine disability, and a lumbar spine disability, 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

2.  A lumbar spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  A cervical spine disability was  not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In February 1979, the RO denied a claim for service connection 
for inter alia generalized arthritis, unilateral spondylosis, and 
arthralgia.  The Veteran appealed, and in February 1982, the 
Board denied the claim, which it characterized as a claim for a 
low back disability.  The Board's decision was final.  See 38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1104 
(2010).  The Veteran filed to reopen the claim, and in January 
1997, the RO denied the claim.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1103 (2010).  In May 2006, the 
Veteran filed to reopen the claim; he also filed a claim for 
service connection for a cervical spine disability.  In December 
2006, the RO denied the claim for service connection, and 
determined that new and material evidence had not been presented 
to reopen the claim for a lumbar spine disability.  There was no 
appeal, and the RO's decision became final.  Id.  

In July 2007, the Veteran filed to reopen the claims.  In January 
2008, the RO determined that new and material evidence had been 
presented to reopen the claims, and denied the claims on the 
merits.  The Veteran has appealed.  Regardless of the 
determinations reached by the RO, the Board must find that new 
and material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of these claims was in December 
2006.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108. When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2010).  However, service connection may be granted 
for diseases, but not defects, of congenital, developmental or 
familial origin if the condition was incurred in or aggravated 
during service.  A defect is a structural or inherent abnormality 
or condition, which is more or less stationary in nature.  A 
disease may be defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 
(1990).  Service connection may also be granted for a disability 
that resulted from a defect which was subject to a superimposed 
disease or injury during service.  Id. 

The evidence of record at the time of the RO's December 2006 
decision included the Veteran's service treatment reports, which 
included pre-service treatment reports for pain in the hands, 
arms, and feet between 1967 and 1970.  A July 1971 report noted 
that X-rays of the cervical spine showed a small bony fragment 
off the posterior aspect of the spinous process at C-7 which was 
taken to be an un-united epiphysis, with no other abnormalities 
in the cervical spine, and that the thoracic and lumbar spine X-
rays were within normal limits.  In May 1972, there was a single 
treatment for strained back muscles.  

The service treatment reports included a June 1975 entrance 
examination report which showed that his spine was clinically 
evaluated as normal.  In an associated "report of medical 
history," the Veteran denied a history of recurrent back pain, 
and the report noted a history of rheumatic fever with swollen 
joints.  In June 1976, he received treatment for back pain, with 
a reported history of pain since a fall onto his back six months 
before, in December 1975.  A report, dated June 26, 1976, showed 
the following on examination: he had a normal stance and gait, 
and a normal heel and toe walk, he dressed and undressed without 
problem, there was a FROM (full range of motion) without spasm, a 
neurological examination was normal, X-rays were normal, the 
impression noted "no objective evidence of any organic 
disease," and that the Veteran reported "contradictory findings 
that are impossible on an organic basis."  He was noted to be 
fit for duty, and it was stated that if his symptoms continue 
without objective findings, it "would suggest administrative 
(rather than NP) (presumably "neuropsychiatric") recourse."  A 
June 1978 report showed that he was put on limited duty for one 
month secondary to complaints of arthralgias in his shoulders and 
hands.  In September 1976, the Veteran was treated for complaints 
of cervical and lumbosacral symptoms.  The report notes 
continuing back pain secondary to a possible partial subluxation 
at the S-I (sacro-iliac) joint, hyperventilation, and that there 
was no evidence of a HNP (herniated nucleus pulposus) or other 
nerve root problem.  Reports, dated in February 1978, show that 
the Veteran reported a history of "arthritis" in his lower 
back, and that he complained of back pain, as well as pain in his 
shoulders and arms, with a notation that a January 1978 X-ray was 
normal with a "bone island (not pathologic)," and that multiple 
X-ray views of the thoracic and lumbosacral spine were 
essentially within normal limits.  The impressions included 
rheumatic fever and "arthritis" by history (emphasis in 
original).  Reports, dated beginning in March 1978, noted 
complaints of multiple joint pains, and contained impressions of 
rule out juvenile arthritis, and arthritis.  An April 1978 report 
noted that an examination of the back was normal, and that X-rays 
were within normal limits.  A June 1978 report from the Naval 
Regional Medical Center contained a diagnosis of "arthralgias, 
unknown etiology."  The report indicated hospitalization for 
about eight days, with complaints of multiple joint pain, and 
normal laboratory studies.  A Medical Board Report (MBR) 
contained a diagnosis of arthralgias, secondary to fibrositis, 
EPTE (existed prior to enlistment), and recommended that he be 
discharged as unfit for duty.  An August 1978 report noted a 
"confusing clinical picture," and that a diagnosis was not 
established.  

As for the post-service medical evidence, it consisted of VA and 
non-VA reports, dated between 1979 and 2006.  This evidence 
included the following: a February 1979 VA examination report 
showed that the Veteran complained of stiff, aching joints, to 
include the back.  An X-ray for the lumbosacral spine noted a 
high index of suspicion of an isthmus defect at the level of the 
left apposing articular facets of L5-S1, unilateral 
spondylolysis, developmental, and spina bifida of the last two 
sacral segments, otherwise negative.  The report shows that he 
had a full range of motion with no swelling or tenderness, and 
that, "He admits today he is having very little difficultly with 
his joints."  The "diagnosis" noted "[n]egative physical 
examination."  

A VA hospital report, dated August 1980, showed that the Veteran 
was hospitalized for eleven days for complaints of back pain, 
with diagnoses that included chronic low back pain, and history 
of arthralgias.  The report noted that his pain was somewhat 
atypical for organic disease, and that:

Rheumatology felt that the patient may have 
suffered a fracture of one of the facets in 
the lumbosacral spine area in 1976, and 
this could not be ascertained on plane 
roentgenographic views of the lumbosacral 
spines.  For this reason a bone scan was 
performed to determine if there was an old 
fracture.  This was completely within 
normal limits.  Neurologic examination by 
the Neurology Consultation Service was 
within normal limits.  Orthopedics could 
find no evidence of treatable organic 
disease.  

The report further noted, "We have done a thorough evaluation of 
the patient's complaints and are unable to determine that there 
is an organic etiology for his low back pain.  There may be a 
functional component to his complaints."  A psychological 
testing was suggested to determine if there were testable 
functional components to his pain syndrome.  

A VA psychology consultation report, dated in October 1980, noted 
conversion reaction symptoms, and that, "[i]t would appear that 
the pain led to secondary gain in that he was able to avoid 
strenuous activity during boot camp especially such things as 
calisthenics or heavy work, and that it holds out the promise of 
getting some kind of environmental support in the form of VA 
funds, that he would not otherwise be able to obtain."  The 
report contained a diagnosis of psychogenic pain disorder.  The 
report noted that "he easily meets the diagnostic criteria for 
this diagnosis," that, "[i]t would be difficult, through 
psychotherapy, for this veteran to acknowledge that some of his 
symptoms are psychological in nature," and that, "I did give 
him a brief explanation of the well-known phenomenon of pain for 
which no physical symptom is found."    

Private medical reports from MeritCare, dated in 2006, included a 
magnetic resonance imaging (MRI) report for the cervical spine, 
which showed that the Veteran had severe degenerative arthritis.  
An April 2006 report, written by C.R.J., M.D., noted that the 
Veteran had been hospitalized at VA in the 1980's and was told 
that he needed cervical and lumbar fusion, and that, "[h]e 
pretty much stopped seeing doctors at that point and has not had 
anything done specifically."  The physician stated that the 
Veteran's lumbar X-rays and MRI scans showed evidence of an old 
L2 and L3 compression fractures along with a superior portion of 
L4, "and that probably has an element of compression fracture to 
it."  In his assessment, the physician stated that the Veteran's 
low back pain "is likely due to compression fractures following 
a fall in 1975."  He explained that the X-rays and MRI scans 
were consistent with his history of trauma.  See also May 2006 
report from Dr. C.R.J. (essentially coming to the same 
conclusion).  A December 2006 report indicates that he had been 
"working with buffalo and ranching," and using equipment that 
included a bobcat.  

A VA examination report, dated in July 2006, written and 
performed by a physician's assistant, showed that a June 2006 MRI 
report for the lumbar spine was noted to show severe disc disease 
and degenerative endplate disease at L2-L3, and to a lesser 
extent at L4-L5, and mild scoliosis.  An associated X-ray report 
contained an impression of multilevel lumbar spine degenerative 
changes with narrowing, and the examiner stated that it was at 
least as likely as not that the Veteran's inservice fall was the 
cause of his current low back condition.  

In December 2006, the RO requested that a physician review the 
July 2006 VA physician's assistant's opinion, and Dr. C.R.J.'s 
opinion, and that an etiological opinion be provided.  

That same month, an etiological opinion was obtained from a VA 
physician, Dr. R.L.J., who stated that the Veteran's military 
medical records and the C-file were reviewed.  The report notes 
that, contrary to what Dr. R.L.J. stated in his opinion, the 
Veteran's MRI report did not show any compression fractures, and 
that, "[b]ased on a complete review of the available record, I 
can not attribute the Veteran's current low back or neck problems 
to military service, without resorting to mere speculation."  

The claims file included statements from the Veteran in which he 
asserted that he fell off of his bunk in December 1975, and that 
he was taken to the dispensary where he was X-rayed and treated, 
and put on limited duty for one week.  He stated that he had had 
ongoing back pain since that time, but that his drill instructors 
told him that if he went on sick call he would not be allowed to 
graduate on time.  He stated that he was threatened with a court 
martial when he tried to obtain his 1975 X-rays and treatment 
reports.  See Veteran's letter, received in November 1996.  The 
Veteran also submitted photocopies of letters that he wrote 
during service, dated between December 1975 and February 1976.  A 
December 1975 letter showed that he stated that, "[w]e were all 
running from our beds to the road to line up."  He stated that 
while "I was running as fast as I could around a 90 degree 
turn," that his feet went out from under him and he fell on his 
back, that he was treated for about four hours, to include 
"about 25 X-rays," and that he had to stay in bed for a couple 
of days and still had back pain.  In several letters, he 
essentially stated that he did not want to go to a medical 
rehabilitation center because it would mean repeating basic 
training.  

A lay statement from A.L.E., received in May 2006, showed that he 
stated that he served with the Veteran, and that in December 
1975, the Veteran told him that he had fallen off of his bed and 
gone to sick call, and that he could not participate in boot camp 
for about two weeks due to his injury.  A lay statement from 
S.W., received in about July 2006, stated that she met the 
Veteran in 1975, that he had no physical problems prior to 
service, that he fell and hurt his back in boot camp, and that he 
had back and neck pain after basic training.  

Evidence received since the RO's December 2006 decision consists 
of non-VA reports, dated between 2006 and 2010.  This evidence 
shows that the Veteran underwent a cervical spine fusion in 
November 2006, with a primary diagnosis of cervical degenerative 
disc disease with Larmeet phenomenon C4-5.  It includes several 
statements from T.J.S., D.O., dated between 2007 and 2010, in 
which he attributes the Veteran's neck and back pain to his 
service.  

A statement from J.S., P.A.-C., dated in September 2007, 
indicates that the Veteran had requested an etiological opinion.  
J.S. states that he had reviewed the Veteran's record, and that, 
"at this point I really cannot make a decision that would 
support that this is from his injury or not really."  He further 
states, "[i]t is just really too long ago and essentially with 
some of the records missing it is really too hard to say."

The Veteran has submitted a photocopy of part of a letter, 
apparently written in January 1976, in which he stated that he 
had seen his records, and that his back wasn't hurt too bad, but 
that "four disks are a little messed up and it say[s] on there 
that if it bothers me I'll have to have surgery."  

The Veteran has submitted several lay statements, to include a 
statement from C.L.S., received in June 2009, in which he states 
that he was the Veteran's drill instructor, and that, "I feel 
confident the accident occurred during my years on the drill 
field, but I can not say that it was [the Veteran] whom was 
involved, however it is more likely than not that it was [the 
Veteran]."  

A statement from R.E., received in August 2009, states that he 
was the Veteran's high school wrestling coach, and that he did 
not have a back injury, or back symptoms, during high school.  
See also, letters from R.G., S.J.W., S.V., N.M.S., and R.T. 
(asserting that the Veteran did not have any physical problems 
prior to service).  The letters from S.V. and N.M.S. further 
assert that the Veteran had back problems shortly after service.    

This evidence, that was not of record at the time of the December 
2006 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that this 
evidence is material.  Specifically, the opinions from Dr. T.J.S. 
are presumed to be credible in a new and material analysis, 
Justus, and they are competent evidence which relates the 
Veteran's cervical and lumbar spine disorders to his service.  
The claims are therefore reopened.
II.  Service Connection

The Board's discussion of the Veteran's service treatment 
reports, and the medical evidence discussed in Part I is 
incorporate herein.  

As an initial matter, to the extent that there are notations of 
juvenile arthritis, the Veteran's representative has stated, and 
the Board agrees, that the evidence does not indicate that his 
history of juvenile arthritis is relevant to his current back 
disorder.  See transcript of Veteran's hearing, held in September 
2010.  In this regard, although he is shown to have had a pre-
existing disability that was manifested by multiple joint pain, 
there is no evidence to show that a cervical or lumbar spine 
disorder was "noted" upon entrance into active duty service.  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Veteran is 
therefore entitled to a presumption of soundness at service 
entrance.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

The Board finds that the claims must be denied.  The Veteran's 
service treatment reports show that he was extensively evaluated 
for his complaints of joint pain, to include his back.  However, 
in 1976, X-rays were normal, and the impression was that there 
was "no objective evidence of any organic disease," with a 
notation that the Veteran reported "contradictory findings that 
are impossible on an organic basis."  Although he continued to 
complain of multiple joint pain, to include back pain, 
lumbosacral X-rays in 1978 were repeatedly noted to be within 
normal limits.  A June 1978 report from the Naval Regional 
Medical Center indicates that he was hospitalized for about eight 
days, but neither this report, nor the MBR, show that he was 
found to have a lumbar spine disorder.  With regard to the claim 
for a cervical spine disability, although he complained of neck 
pain on at least one occasion during service, he was never shown 
to have cervical spine pathology during service, nor was he ever 
diagnosed with a cervical spine disorder.  Therefore, neither a 
chronic cervical spine condition nor a chronic lumbar spine 
condition are shown during service.  See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, a February 1979 VA X-
ray for the lumbosacral spine noted unilateral spondylolysis, 
developmental, and spina bifida of the last two sacral segments, 
with a negative physical examination.  An August 1980 VA hospital 
report shows that the Veteran was evaluated over the course of 
eleven days.  His diagnoses included chronic low back pain.  This 
report states that a bone scan was ordered to attempt to confirm 
a suspected fracture of one of the facets in the lumbosacral 
spine area, after X-rays did not confirm such a fracture.  
However, the bone scan "was completely within normal limits."  
The report clearly shows that examiners extensively evaluated the 
Veteran's complaints of back pain, but that they were unable to 
determine that there was an organic etiology for his low back 
pain.  They stated that there may be a functional component to 
his complaints, and in October 1980, pursuant to the suggestion 
in the August 1980 VA hospital report, the Veteran underwent 
psychological testing.  The examiner concluded that, "he easily 
meets the diagnostic criteria" for a diagnosis of psychogenic 
pain disorder.  

The next relevant medical evidence is dated over 25 years later.  
Specifically, VA and non-VA reports, dated in 2006, show that the 
Veteran was found to have severe degenerative arthritis of the 
cervical spine, and severe lumbar spine disc disease and 
degenerative endplate disease at L2-L3, and to a lesser extent at 
L4-L5, and mild scoliosis.  

With regard to his employment following service, a private 
December 2006 report indicates that he had been "working with 
buffalo and ranching," and using equipment that included a 
bobcat.  

In summary, there was no inservice diagnosis of a lumbar spine or 
cervical spine disorder, the Veteran was not found to have an 
organic basis for his complaints of back pain during service (in 
June 1976), and shortly after service (in August 1980), and the 
earliest post-service medical evidence that is sufficient to show 
a cervical spine or lumbar spine disability (i.e., other than a 
developmental abnormality) is dated in 2006.  This is 
approximately 25 years after separation from service.  There is 
no record of treatment for cervical spine or lumbar spine 
symptoms between 1980 and 2006.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In 
addition, to the extent that there is evidence of lumbar spine 
bony defects in a February 1979 (post-service) VA X-ray report, 
there is no competent evidence to show that a congenital lumbar 
spine condition was aggravated by service.  VAOPGCPREC 82-90.  In 
December 2006, a VA physician.  Dr. R.L.J., stated that he could 
not attribute the Veteran's current low back or neck problems to 
his military service without resorting to mere speculation.  The 
RO's December 2006 opinion request shows that Dr. R.L.J. was 
asked to review the entire record, including the opinions of Dr. 
C.R.J. and the VA physician assistant's July 2006 opinion, and to 
provide an etiological opinion.  When read in this context, the 
Board is satisfied that Dr. R.L.J.'s opinion is a refutation of 
these opinions.  See Lee v. Brown, 10 Vet. App. 336 (1997) 
(noting that an etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (finding that a medical expertise 
affects probative value).  

As a final matter, the Board has considered the opinions of Dr. 
T.J.S. and Dr. C.R.J.  However, these opinions state that they 
are based on the premise that the Veteran's lumbar X-rays and MRI 
scans show that he has compression fractures.  In fact, none of 
the Veteran's inservice or post-service X-rays, bone scans, or 
MRI scans, show that he was ever found to have a compression 
fracture of the lumbar spine.  Therefore, these opinions are 
based on an inaccurate factual premise, and they are not 
sufficiently probative to warrant a grant of the claim.  Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (noting that the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence"); Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (finding that factors for assessing the probative 
value of a medical opinion include the thoroughness and detail of 
the opinion); Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Furthermore, with regard to all of the favorable opinions, the 
Court has held that most of the probative value of a medical 
opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In this case, neither the July 2006 VA examination report, nor 
Dr. C.R.J.'s opinion, discusses the Veteran's inservice medical 
history with other than cursory references to a fall on his back 
in 1975.  They do not discuss such relevant medical history as: 
the lack of an inservice diagnosis, the lack of in-service 
findings showing pathology of the cervical or lumbar spine, the 
diagnosis of a psychogenic pain disorder after eleven days of 
hospitalization in 1980 (during which time the examiners 
specifically determined that they could not find an organic 
etiology for his low back pain), the 25-year gap without 
treatment between 1980 and 2006, or the fact that the earliest X-
ray or MRI evidence of cervical spine or lumbar spine pathology 
is dated in 2006.  

Dr. T.J.S.'s opinions similarly fail to discuss much of the 
relevant medical history.  In addition, in March 2010, Dr. T.J.S. 
mischaracterized the 1980 VA hospital report, stating that the 
rheumatologist "felt that the patient had suffered a fracture of 
the facets of the lumbosacral spine." (emphasis added).  In 
fact, the VA hospital report notes that, "[r]heumatology felt 
that the patient may have suffered a fracture of one of the 
facets in the lumbosacral spine area in 1976," (emphasis added).  
Dr. T.J.S. did not mention that the report states that a bone 
scan was performed to determine if there was, in fact, an old 
fracture, and that the bone scan was found to be "completely 
within normal limits."  Dr. T.J.S. further stated that he 
disagreed with the October 1980 diagnosis of a psychogenic pain 
disorder because, "as is also noted, even in this report, the 
patient has generalized lumbar spine degenerative changes, 
unilateral spondylolysis, degenerative disk disease of the 
cervical and lumbar spine, and a remote history of probable L2 
and L3 compression fractures."  In fact, the October 1980 VA 
report contains no such findings, degenerative disc disease of 
either the lumbar or cervical spine is not shown until 2006, and 
as previously stated, there is no X-ray, bone scan, or MRI 
evidence of a compression fracture.  Kowalski; Coburn.  The Board 
further points out that these 1980 VA reports are afforded 
considerable probative value, as they are dated far more 
contemporaneously to service than Dr. T.J.S.'s opinions.  Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  

Simply stated, the Board finds that the post-service medical 
records, overall, provide highly probative evidence against these 
claims, outweighing the evidence that supports these claims.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that cervical 
spine and lumbar spine disabilities were caused by service that 
ended in 1978.  The Veteran's assertions are competent evidence 
to show that he experienced cervical spine and lumbar spine 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony, 
and the lay statements, are insufficiently probative to warrant a 
grant of either of the claims.  Laypersons do not have the 
requisite skill, knowledge, or training, to be competent to 
provide a diagnosis of cervical spine or lumbar spine disorder, 
or to state whether either of these disabilities was caused or 
aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
Veteran's assertions does not render his statements incredible in 
and of itself, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the post-service medical records do not show any 
relevant findings other than the bony defects upon X-ray noted in 
1979, with no diagnosis at that time, and no treatment between 
1980 and 2006.  The medical opinions have been discussed.  Given 
the foregoing, the Board finds that the service and post-service 
medical evidence outweighs the Veteran's contentions, and the lay 
statements, to the effect that the Veteran has a cervical spine 
disability and a lumbar spine disability that are related to his 
service.   

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2007, and 
February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  With 
regard to the claim for service connection for a lumbar spine 
disability, the Veteran has been afforded an examination, and an 
etiological opinion has been obtained.  In particular, the 
December 2006 opinion shows that the examiner had reviewed the 
Veteran's C-file and medical records, and determined that any 
etiological opinion would require resort to mere speculation, and 
this conclusion is accompanied by a sufficient rationale.  
Neives-Rodriguez; Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) 
(holding that "the fact that [a] medical opinion was inconclusive 
... does not mean that the examination was inadequate.").  Given 
the foregoing, there is no basis to find that a remand for 
another examination or opinion is required.  See 38 C.F.R. § 
3.159(d) (2010).  

With regard to the claim for a cervical spine disability, the 
Veteran has not been afforded an examination, and an etiological 
opinion has not been obtained.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim. 

In this case, the service treatment records do not show any 
relevant injury to the cervical spine, or diagnosis.  Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010).  A cervical spine condition is 
first objectively shown in 2006, which is about 25 years after 
service.  In addition, the Board has determined that Dr. T.L.J.'s 
opinions relating a cervical spine condition to service do not 
warrant any probative value.  Kowalski.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-service 
treatment record provides evidence against these claims.  The 
Board concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disability 
is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine disability 
is reopened.  To this extent only, the appeal is granted.  

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


